201 F.3d 910 (7th Cir. 2000)
MICHAEL A. KING,    Plaintiff-Appellant,v.ONE UNKNOWN FEDERAL CORRECTIONAL  OFFICER,    Defendant-Appellee.
No. 98-4098
In the  United States Court of Appeals  For the Seventh Circuit
Argued May 12, 1999Decided January 10, 2000

Appeal from the United States District Court  for the Southern District of Indiana, Terre Haute Division.  No. TH 94-225-C-T/H--John D. Tinder, Judge.
Before COFFEY, RIPPLE and ROVNER, Circuit Judges.
COFFEY, Circuit Judge.


1
In December 1992, Michael  King ("King"), an inmate at the federal  penitentiary in Terre Haute, Indiana, was  assaulted and injured by other inmates in a  prison stabbing. In October 1994, King filed a  Bivens action against "one unknown federal  correctional officer," alleging a violation of  his Eighth Amendment rights stemming from the  unknown officer's failure both to prevent the  attack and to aid King during the attack. See  Bivens v. Six Unknown Named Agents, 403 U.S. 388  (1971).


2
King was unable to identify the allegedly  culpable correctional officer before the statute  of limitations for his Bivens claim expired in  December 1994. The identity of the defendant  officer remains unknown. In November 1998, the  trial judge concluded that even if King were able  to identify the proper defendant, an amended  complaint naming that defendant would not relate  back to King's earlier timely-filed complaint.  The district court dismissed King's Bivens action  sua sponte as time barred. We affirm.

I.  BACKGROUND
A.  The Prison Attack

3
At approximately 9:00 a.m., on the morning of  December 19, 1992, King, an inmate at the United  States Penitentiary in Terre Haute, Indiana  ("USP-Terre Haute"), was attacked by two other  inmates while asleep in his bed. The attackers  stabbed King three times in his chest and neck  with homemade prison "shanks."1 After initial  emergency treatment in the prison infirmary, King  was transferred to the Terre Haute Regional  Hospital, and returned to USP-Terre Haute the  following day. Following an investigation by the Special Investigative Services unit of the  prison, King's attackers, Martin Vargas and Frank  Munoz, were charged with and found guilty of  attempted murder.


4
On October 19, 1994, King filed a pro se action  in the Southern District of Indiana against "one  unknown federal correctional officer."2 King  sought damages under Bivens v. Six Unknown Named  Agents, 403 U.S. 388 (1971), alleging that on the  morning of his attack, an unknown federal  correctional officer stationed near King's cell  exhibited "deliberate indifference" in failing to  protect King from his attackers. King alleged  that this deliberate indifference constituted a  violation of his Eighth Amendment rights. See  Billman v. Indiana Dep't of Corrections, 56 F.3d 785, 788 (7th Cir. 1995). On November 4, 1994,  King amended his complaint in an attempt to  delineate how the unknown officer created a  substantial risk of bodily harm to King. King  explained that one of his attackers, Munoz, was  an inmate in J-unit while King was an inmate in  D-unit. King alleges that the unknown defendant  correctional officer was deliberately indifferent  in both allowing Munoz to enter D-unit unchecked  for weapons and furthermore for failing to  respond to King's screams during the attack.


5
B.  Attempts to Identify the Proper Defendant


6
Initially, King attempted to identify the  correctional officer whom he alleged was  deliberately indifferent to his safety via  several unsuccessful Freedom of Information Act  ("FOIA") requests to various offices of the  United States Bureau of Prisons ("BOP").3  Consequently, King did not know the name of the  allegedly culpable correctional officer either at  the time he filed his original complaint or at  the time he filed his amended complaint.


7
Despite the fact that King was unable to  identify the correctional officer whom he claimed  was deliberately indifferent by the time the  statute of limitations for his Bivens action  expired, the case remained active and King  continued to file several motions. For example,  on December 11, 1995, King filed a motion for  limited discovery, and on January 23, 1996, he  filed a motion for production of the correctional  officers' work roster for the day of the attack.  The district court denied both motions, citing  the sensitive nature of the BOP records.


8
The district court, appreciating King's  predicament, on its own motion came to an  agreement with the BOP whereby the court itself  would review the sensitive BOP records in camera.  After conducting an in camera inspection of the  relevant records, the trial judge determined that  the appropriate defendant was Lt. T. Huckleberry  ("Huckleberry"). On March 15, 1996, the judge  directed that Huckleberry be served with a  summons and complaint. Huckleberry was served on  April 18, 1996. In spite of the district court's  determination that Huckleberry was the proper  defendant, even before service was obtained, King  wrote a letter to the court on April 8, 1996,  explaining that Huckleberry was not the proper  defendant. King's search for the proper defendant  continued.


9
In October 1997, the court granted the motion  of attorney Christopher Shema ("Shema") to enter  a limited appearance on King's behalf and at the  same time issued a proposed order that would have  allowed Shema to view the BOP records in camera.  But in February 1998, the trial judge, after  further consideration, reversed his prior ruling  and refused to permitShema's inspection of the  BOP records. Instead, the trial judge notified  Shema that, based on his own in camera review of  the BOP records, the proper defendant was  probably Correctional Officer L. Suttler.4 On  March 13, 1998, Shema notified the court that he  would not represent King. King subsequently  informed the court that Suttler, like  Huckleberry, was not the proper defendant.


10
On June 25, 1998, the district court appointed  new counsel for King, attorney Stephen Williams  and at the same time issued a proposed order that  would allow Williams to inspect the BOP records.  Once again, the BOP objected to an inspection by  King's counsel. Instead of ruling on the BOP's  objection to the proposed order, the district  court issued King an "Order to Show Cause" why  the case ought not be dismissed as time barred.  On October 30, 1998, King responded. On November  5, 1998, almost four years after the expiration  of the statute of limitations, the court sua  sponte dismissed King's action with prejudice as  time barred by the applicable two-year statute of  limitations. We affirm.

II.  ISSUE

11
On appeal, King contends that the trial judge erred in dismissing his Bivens action because  although the statute of limitations had expired,  were King to file an amended complaint naming the  proper defendant, under Rule 15(c) that amendment  would relate back to his original timely-filed  complaint.

III.  ANALYSIS
A.  Standard of Review

12
We review the district court's dismissal of  King's Bivens claim for failure to comply with  the applicable statute of limitations de novo.  See, e.g., Kauthar SBN BHD v. Sternberg, 149 F.3d 659, 669 (7th Cir. 1998), cert. denied, 119 S.  Ct. 890 (1999); Delgado-Brunet v. Clark, 93 F.3d 339, 342 (7th Cir. 1996); Woods v. Indiana Univ.-  Purdue, 996 F.2d 880, 884 (7th Cir. 1993).

B.  The Statute of Limitations

13
We determine the statute of limitations for  Bivens actions as we determine the statute of  limitations for sec. 1983 actions. See Lewellen  v. Morley, 875 F.2d 118, 119 (7th Cir. 1989);  Bieneman v. City of Chicago, 864 F.2d 463, 469-70  (7th Cir. 1988). The statute of limitations for  both sec. 1983 and Bivens actions is determined  by the statute of limitations for personal injury  actions in the state where the incident forming  the basis of the claim occurred. See Wilson v.  Garcia, 471 U.S. 261, 275 (1985); Eison v. McCoy,  146 F.3d 468, 470 (7th Cir. 1998); Baskin v. City  of Des Plaines, 138 F.3d 701, 702-03 (7th Cir.  1998); Delgado-Brunet, 93 F.3d at 342. The prison  attack which forms the basis of King's claim  occurred at the USP-Terre Haute, Indiana. Thus,  King's claim is governed by Indiana's two-year  statute of limitations for personal injuries. See  Hoosier Bancorp of Indiana, Inc. v. Rasmussen, 90 F.3d 180, 182 (7th Cir. 1996); Hondo, Inc. v.  Sterling, 21 F.3d 775, 778 (7th Cir. 1994); Ind.  Code sec. 34-11-2-4. The prison attack and  stabbing occurred on December 19, 1992. Thus, the  statute of limitations for King's Bivens action  expired as of December 19, 1994.


14
King filed his original complaint on October  14, 1994. King then filed an amended complaint on  November 4, 1994. Both pleadings name the  defendant as "one unknown federal correctional  officer." King, to date, has never identified the  proper defendant in either of the complaints  filed.Were King to now file a second amended  complaint naming the proper defendant, that  pleading would be time-barred and futile unless,  pursuant to Fed. R. Civ. P. 15(c)(3), it "relates  back" to King's earlier timely-filed complaint.

C.  Relation Back Under Rule 15(c)(3)

15
King argues that he ought to be permitted  further discovery in order to identify the proper  defendant. But King's argument is misplaced.  Because the statute of limitations for King's  Bivens action has expired long ago, whether or  not King can discover the identity of the proper  defendant at this point is irrelevant unless his  amended complaint naming that defendant "relates  back" to his original complaint filed before the  expiration of the statute of limitations.


16
Rule 15(c)(3) allows amended pleadings to relate  back to the date of the original pleading when:


17
(3) the amendment changes the party or the  naming of the party against whom a claim is  asserted if [the same claim is asserted] and,  within the period provided by Rule 4(m) for  service of the summons and complaint, the party  to be brought in by amendment


18
(A) has received such notice of the institution  of the action that the party will not be  prejudiced in maintaining a defense on the  merits, and


19
(B) knew or should have known that, but for a  mistake concerning the identity of the proper  party, the action would have been brought against  the party.


20
Fed. R. Civ. P. 15(c)(3). We have interpreted  Rule 15(c)(3) to permit an amendment to relate  back to the original complaint only where "there  has been an error made concerning the identity of  the proper party and where that party is  chargeable with knowledge of the mistake." See  Baskin, 138 F.3d at 704 (quoting Worthington v.  Wilson, 8 F.3d 1253, 1256 (7th Cir. 1993))  (quoting Wood v. Worachek, 618 F.2d 1225, 1230  (7th Cir. 1980)). Moreover, we have emphasized  that the mistake requirement is independent from  whether the purported substitute party knew that  action would be brought against him. See Baskin, 138 F.3d at 704; Wood, 618 F.2d at 1230.


21
King has not satisfied this mistake requirement.  King did not mistakenly sue the wrong party. Nor  did he mistakenly sue the BOP instead of suing an  individual BOP officer. Rather, King had (and  still has) "a simple lack of knowledge of the  identity of the proper party." See Baskin, 138 F.3d at 704-05.


22
We have consistently held that Rule 15(c)(3)  does not provide for relation back under  circumstances, such as here, in which the  plaintiff fails to identity the proper party.  See, e.g., id. at 704; Eison, 146 F.3d at 472;  Delgado-Brunet, 93 F.3d at 344; Worthington, 8 F.3d at 1256-57; Wood, 618 F.2d at 1230; Sassi v.  Breier, 584 F.2d 234, 235 (7th Cir. 1978).  Instead, we have held that Rule 15(c)(3) provides  for relation back only as "a means for correcting  the mistakes of plaintiffs suing official bodies  in determining which party is the proper  defendant." Donald v. Cook County Sheriff's  Dep't, 95 F.3d 548, 560 (7th Cir. 1996) (citing  Advisory Committee Note to the 1966 Amendment to  Rule 15(c)); see also Lojuk v. Johnson, 853 F.2d 560, 562-63 (7th Cir. 1988). King's "simple lack  of knowledge" does not fit into the parameters of  these decisions. Thus, even were King to identify  the proper defendant at this time, an amended  complaint naming that defendant would not relate  back because King has not satisfied Rule  15(c)(3)'s mistake requirement. An amended  complaint would be futile because it would be  barred by the statute of limitations.


23
D. The Applicability of Donald's Relaxation of the  Requirements for Relation Back


24
King contends that even if he has not satisfied  the standard requirements under Rule 15(c)(3) for  an amended complaint to relate back, those  requirements ought to be relaxed in this case  pursuant to our decision in Donald v. Cook County  Sheriff's Dep't, 95 F.3d 548 (7th Cir. 1996).


25
In Donald, a pro se plaintiff brought a sec.  1983 suit against the Cook County Sheriff's  Department rather than naming individual jail  officers as defendants.5 See id. at 551. Later,  after the Sheriff's Department filed a motion to  dismiss, Donald realized his mistake and tried to  amend his complaint to name individual officers  as defendants. See id. at 552, 557-58. But the  statute of limitations had already expired. See  id. at 551-52. The district court "refus[ed] to  allow Donald to amend his complaint to add the  individual defendants," see id. at 553-54, and  dismissed Donald's original complaint because  under Monell v. Dep't of Social Services, 436 U.S. 658 (1978), it did not state a claim against  the Sheriff's Department. See Donald, 95 F.3d at  551.


26
We reversed the district court's dismissal of  Donald's sec. 1983 action because the trial judge  failed to assist Donald, who was proceeding pro  se, in amending his complaint to name the proper  defendants. Id. at 554-55. We held that the trial  judge should have permitted Donald to file an  amended complaint--but only because Donald  satisfied the mistake requirement for relation  back under Rule 15(c). See Donald, 95 F.3d at  560; Baskin, 138 F.3d at 704 n.1.


27
King's reliance on Donald is misplaced. In  contrast to Donald, where Donald's proposed  amendment was not discernibly6 futile, King's  proposed amendment would be certainly futile.  King, as discussed above, failed to satisfy Rule  15(c)'s mistake requirement for relation back. We  hold that it would have been pointless for the  district court in this case to permit King to  file an amended complaint where such an amendment  would be time-barred.

IV.  CONCLUSION

28
King filed his original complaint before the  expiration of the statute of limitations, but  that pleading was insufficient because it failed  to name the proper defendant responsible for his  injuries. The statute of limitations expired in  December 1994. Were King to now file an amended  complaint naming the proper defendant, we hold  that such a pleading would not relate back to the  timely-filed original complaint. An amended  complaint would, thus, be barred by the statute  of limitations.


29
Accordingly, the district court's dismissal of  King's Bivens claim is


30
AFFIRMED.



Notes:


1
 "Shank" is vernacular for a prison-made weapon  such as a knife. Cf. United States v. Thurston,  771 F.2d 449, 451 (10th Cir. 1985).


2
 Several days before he filed his complaint in  U.S. District Court, on October 15, 1994, King  filed an administrative tort claim against the  Bureau of Prisons ("BOP"). The BOP denied King's  claim on December 22, 1994.


3
 One of King's FOIA requests was partially  successful. In response to King's April 1993  request, the BOP identified 37 pages of relevant  records. But, citing the sensitive nature of  those records, released only seven pages to King.


4
 The original trial judge reviewed the BOP records  in March 1996, and identified Huckleberry as the  likely defendant. In January 1997, King's case  was transferred to another district judge and  subsequently to a magistrate judge who in turn  reviewed the BOP records and identified Suttler  as the likely defendant. According to King, both  judges mistakenly identified the proper  defendant.


5
 Donald alleged that while he was incarcerated in  the Cook County Department of Corrections, jail  officials took his heart medication away from him  and that two days later he suffered a massive  heart attack. See Donald, 95 F.3d at 551-52.


6
 While we held that Donald satisfied the mistake  requirement for relation back, we remanded the  case for a determination of whether any of the  individual defendants had "'such notice of the  institution of the action that [they] will not be  prejudiced in maintaining a defense on the merits.'"  See Donald, 95 F.3d at 561 (quoting Fed. R. Civ.  P. 15(c)(3)).